department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list sec_408 - iras jan - legend taxpayer a company m company n amount p ira x roth_ira y roth_ira z dear ms this is in response to a ruling_request dated date as supplemented by additional correspondence dated date in which you request relief under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations regulations the following facts and representations have been submitted taxpayer a maintained a traditional individual_retirement_account ira x with company m on iam to a roth_ira ira y maintained with company m at the time of the she converted ira x with a value of amount p conversion taxpayer a was married and expected to have a modified_adjusted_gross_income in of the internal_revenue_code code and to file a joint tax_return with her spouse of taxpayer a transferred roth_ira y to roth_ira z with company n jlimit specified in sec_408a below the eee during the preparation of taxpayer a'siammm federal_income_tax return it was decided that she should file married_filing_separately as a result of filing married_filing_separately taxpayer a was informed by her tax preparer that she was not eligible to convert her traditional_ira to a roth_ira taxpayer a immediately contacted a representative of company n and began the recharacterization process due to the fact that neither taxpayer a nor the representative of company n knew of thei deadline to recharacterize roth_ira z back to a traditional_ira the recharacterization did not occur as of the date of this request to the best of taxpayer a’s knowledge the internal_revenue_service service has not discovered taxpayer a’s failure to make the election to recharacterize roth_ira z to a traditional_ira based on the foregoing facts and representations you have requested the following ruling that pursuant to sec_301_9100-1 and sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed days from the date of this ruling letter to make an election under sec_1_408a-5 of the federal_income_tax regulations i t regulations to recharacterize taxpayer a’s roth_ira z to a traditional_ira with respect to your request for relief under sec_301_9100-3 of the regulations code sec_408a and sec_1_408a-5 of the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contributions sec_1_408a-5 question and answer-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer - code sec_408a provides in relevant part that a married individual filing a separate_return is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the t regulations provides in summary that if an individual is married he or she is permitted to convert an amount to a roth_ira during a taxable_year only if the individual and the individual’s spouse file a joint tax_return during that taxable_year sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if the taxpayer's request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section sec_301_9100-3 of the regulations indicates that the interests of the government are prejudiced if granting relief will result in a taxpayer or taxpayers if more than one taxpayer is affected by the tax consequences of the election having a lower tax_liability in the aggregate for all years to which the election applies than the taxpayer or taxpayers if more than one is affected would have had if the election had been made on a timely basis when a taxpayer is unable to meet the requirements of sec_301_9100-2 of the regulations for an automatic_extension of time to make an election as is the case here sec_301_9100-3 indicates that relief will be granted if the taxpayer provides evidence establishing that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government in this case taxpayer a was ineligible to convert her traditional_ira x to roth_ira y ini since she was married and did not file a joint tax_return for taxpayer a's decision to file married_filing_separately was not made until after taxpayer a converted ira x to roth_ira y taxpayer a was unaware of the filed this requirements of sec_1_408a-5 of the i t regulations taxpayer a request for sec_301 relief after timely filing her tax_return finally prior to taxpayer a filing this request for relief under sec_301_9100-1 and sec_301_9100-3 the service had not discovered taxpayer a's ineligibility to convert ira x to roth_ira y federal income with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to in addition we believe that recharacterize your roth_ira as a traditional_ira granting relief will not prejudice the interests of the government specifically the service has concluded that you have met the requirements of clause i of sec_301_9100-3 of the regulations therefore you are granted a period of days from the date of the issuance of this letter_ruling to recharacterize your roth_ira z as a traditional_ira no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is based on the assumption that ira x and roth iras y and z meet the requirements code sec_408 and sec_408a where applicable respectively at all relevant times this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent should you have any questions concerning this letter_ruling please contact se t ep ra t1 at sincerely yours carlton a watkins manager employee_plans technical group enclosures deleted copy of the ruling notice
